Citation Nr: 0735517	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-30 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 2004 to July 
2004. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.   In that decision, the RO denied a claim for 
service connection for residuals of back injury.  


FINDING OF FACT

No competent evidence has been presented of a currently 
diagnosed low back disability.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A §  5103, 5103A (West 2002)).  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. §  3.159(b) (2007).  Specifically, proper VCAA 
notice must inform the claimant of any information that is 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2007).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   VCAA notice must be provided prior to the 
initial unfavorable adjudication by the RO.  Id. at 120.  

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir, 2004).  VA satisfied the duty to notify by 
means of letters dated in September 2004, March 2005, and 
April 2005.  All three letters were provided to the veteran 
prior to the initial adjudication by the RO in May 2005.  
These letters informed the veteran that attempts to obtain 
his service medical records were unsuccessful and that such 
records were considered unavailable.  The letters also 
informed the veteran that, due to this unavailability, he was 
required to submit further evidence to substantiate his 
claim, in addition to informing the veteran of what 
information VA would seek to provide for case development.  

The September 2004 letter listed the criteria for 
substantiating a service connection claim, and specifically 
requested information regarding any recent treatment and any 
service medical reports in the veteran's possession.  The 
March 2005 letter requested that the veteran submit any 
documents that would serve as a substitute for the 
unavailable service medical records, specifically listing 
examples of documents that would substantiate his claim.  The 
April 2005 letter reiterated the unavailability of the 
service medical records, informed the veteran that such 
records were formally considered unavailable, and again 
requested that the veteran submit any service medical records 
in his possession.  

In light of the denial of the veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records and a personal statement from 
the veteran's parents.  A hearing was also scheduled for the 
veteran, as requested, but the veteran did not attend.  

No VA examination is necessary in this case to satisfy the 
duty to assist.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
obtain a medical examination or opinion when such is 
necessary to make a decision on a claim.  Specifically, a VA 
examination is required where the record contains competent 
evidence of a current disability, and indicates that the 
disability or symptoms may be associated with military 
service, but does not contain sufficient evidence for the 
Secretary to make a decision.  Id.  Here, the record contains 
sufficient evidence to make a decision.  Specifically, the 
veteran complained of back pain after service and sought VA 
treatment on several occasions in 2004 and 2005.  These 
treatment records show that a low back disorder was not found 
on clinical examination, nor on x-ray.  Accordingly, there is 
no duty to obtain a medical examination or opinion.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II. Service Connection

The veteran is seeking service connection for a lower back 
disability.  Service connection is established where a 
particular injury or disease resulting in disability was 
incurred in the line of duty in active military service or, 
if pre-existing such service, was aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  In 
order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran contends that he has a lower back condition as a 
result of a fall during army training in which he landed on 
his back with a ruck sack on.  The veteran complained of 
lower back pain during service in June 2004 and was given a 
sick slip advising him to wear running shoes, walk at his own 
pace, and do upper and lower body stretches.  No back 
disability was diagnosed.  

The veteran reports that he went on sick call fifteen to 
twenty times during his three months of service; 
unfortunately, there are no other service medical records to 
support this claim.  The RO determined that the veteran's 
records are unavailable and the veteran himself has not 
submitted any such records.  In cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In addition to there being no diagnosis of a back disorder in 
the available service medical records, none of the veteran's 
post-service treatment records includes a diagnosis of a 
current back disability.  Post-service VA records dated from 
November 2004 to May 2005 show that the veteran complained of 
lower back pain on several occasions.  Records of these 
visits show impressions of low back pain in November 2004 and 
left upper back pain in April 2005.  X-rays were normal in 
March 2005, with vertebral heights, disc spaces, and pedicles 
reportedly unremarkable.  

A VA examiner in February 2005 provided an impression of 
chronic back pain since a fall-related injury 8 months ago 
during service with persistent complaints of back pain.  
However, the examiner reported that there were elements of 
nonorganic signs with no overt pain behavior, inconsistent 
responses to pain elicitation triggered by spinal movement, 
and no associated limb pain or numbness.  

In April 2005, the same VA examiner stated that there was no 
radiographic correlate for the veteran's back pain with 
normal lumbar and thoracic x-rays.  The examiner noted that 
the veteran continued to complain of back pain with 
nonspecific trigger and relieving factors.  Again, nonorganic 
signs were elicited with positive superficial tenderness and 
positive axial and simulated testing.  There was no overt 
pain behavior.  In sum, none of the post-service medical 
evidence shows a diagnosis of a current back disorder.  

The veteran submitted lay evidence in the form of an October 
2005 statement by his parents, who reported that the veteran 
has been in constant pain and cannot stand or sit for very 
long.  The veteran's parents attribute this pain to his 
reported fall while in service.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the veteran is competent to state that his 
lower back hurts, there is no evidence of record that he 
possesses other than a layperson's knowledge of medicine.  
Only someone with demonstrated medical knowledge greater than 
that of a layperson can offer a competent medical opinion as 
to the cause of the veteran's current lower back pain.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  
Because the veteran has not demonstrated the necessary 
expertise, he is not qualified to determine if he has a back 
disability.  Similarly, although his parents are competent to 
report that the veteran has complained of pain since his 
service, they are not competent to provide a diagnosis of a 
current disability. 

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the veteran and his parents have indicated 
that he is in pain, and VA treatment records show impressions 
of low back pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See 38 U.S.C.A. §  1110; 38 
C.F.R. §  3.303(a) (2007); see also Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed.Cir. 2007).  

There is no competent medical evidence of record showing that 
the veteran has been diagnosed as having a low back disorder.  
Accordingly, the criteria for service connection have not 
been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b).


ORDER

Service connection for a low back disability is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


